

116 HR 4424 IH: Elevation of the Education Profession Act
U.S. House of Representatives
2019-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4424IN THE HOUSE OF REPRESENTATIVESSeptember 19, 2019Mr. Sablan introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Higher Education Act of 1965 so that every student has a path to a quality, debt-free degree or credential that leads to a rewarding career, and for other purposes. 
1.Short titleThis Act may be cited as the Elevation of the Education Profession Act. 2.Elevation of the education profession studyPart A of title II of the Higher Education Act of 1965 (20 U.S.C. 1022 et seq.) is amended— 
(1)by redesignating section 209 as section 210; (2)in section 202(a), by striking section 209 and inserting section 210; and  
(3)by inserting after section 208 the following:  209.Elevation of the education profession study (a)PurposeThe purpose of the elevation of the profession feasibility study is to examine State policies related to teacher and school leader education and certification, produce a comprehensive set of expectations that sets a high bar for entry into the profession and ensures that all entering teachers and school leaders are profession-ready, and develop recommendations to Congress on best practices with respect to elevating the education profession that are evidence-based, reliable, and verified by the field.  
(b)Establishment 
(1)In generalThe Secretary of Education shall establish an Advisory Committee to carry out the elevation of the education profession study described in subsection (c) and make recommendations to Congress on the findings.  (2)Membership of the Advisory CommitteeThe Advisory Committee shall include representatives or advocates from the following categories: 
(A)Teacher unions.  (B)School leader organizations.  
(C)State and local officials.  (D)State educational agencies and local educational agencies.  
(E)Teacher and school leader advocacy organizations.  (F)School administrator organizations.  
(G)Institutions of higher education, including colleges of teacher education.  (H)Civil rights organizations.  
(I)Organizations representing students with disabilities.  (J)Organizations representing English learners.  
(K)Nonprofit organizations representing subject-fields, such as STEM Educator organizations, comprehensive literacy Educator organizations, and arts and humanities educator organizations.  (L)Professional development organizations.  
(M)Educational technology organizations.  (N)Nonprofit research organizations.  
(O)Organizations representing nontraditional pathways into teacher and school leader education.  (P)Organizations representing parents.  
(c)Duties of the Advisory Committee 
(1)Feasibility studyThe Advisory Committee shall conduct a feasibility study to— (A)assess the state of policies and practices related to teacher and school leader education and entry into the profession including barriers to achieving certification and licensure, best practices in producing profession-ready teachers and school leaders, and recruitment and retention of teachers and school leaders in schools;  
(B)compile best practices for educating and training profession-ready teachers and school leaders including evidence-based practices for training teachers and school leaders to support diverse learners, developing teacher and school leaders, and successful pre-service and in-service educational activities;  (C)review certification and credentialing practices throughout the Nation including minimum standards in each State, differences in types of credentials, and impact of different certification processes in each State for teachers and school leaders who relocate; and  
(D)recommend a comprehensive set of rigorous expectations for States standards to elevate the profession of teaching and to produce profession-ready teachers and school leaders prepared to educate diverse learners in inclusive educational settings.  (2)Reports (A)Not later than 1 year after the Advisory Committee’s first meeting, the Committee shall submit an interim report to the Secretary and to the authorizing committees detailing the methods of the study and progress in developing the set of comprehensive and rigorous expectations.  
(B)Not later than 3 years after the Advisory Committee’s first meeting, the Committee shall submit a final report to the Secretary and to the authorizing committees detailing the findings, recommendations, and suggested set of comprehensive and rigorous expectations.  (3)Dissemination of informationIn carrying out the study under paragraph (1), the Secretary shall disseminate information found in the study in an accessible format to all stakeholders.  
(4)DatabaseNot later than 180 days after the date of the enactment of this subsection, the Secretary shall produce an electronically accessible clearinghouse of State certification procedures and best State practices for producing and retaining profession-ready teachers and school leaders..  